Walker, J.
I am unable to concur in the opinion of the Court, as I think it overrules a long line of cases holding, upon the authority of McIntyre v. R. R., 67 N. C., 278, that where there has been a condemnation of property for public uses, the recovery of compensation by the owner for taking his property must be obtained through the particular remedy given by the statute, as the latter takes away, by clear implication, the common law remedy, which was an action of trespass on the case, and is a substitute for it. The opinion of Justice Rodman in that ease also states that the landowner is by the statute impliedly “deprived of his common-law remedy,” that being wholly superceded by the one given in its stead, which is a substantial and adequate one, and not merely illusory. It has been held ever since our Mill Act of 1809 that such is the law, and that the specific remedy for damages must be pursued.
Chief Justice Ruffin in Gillette v. Jones, 18 N. C., 339, referring to and quoting from an earlier case in which Chief Justice Taylor wrote the opinion, said: “When there is in fact an overflowing of the land, the jurisdiction certainly attaches; and the purposes of justice then forbid a construction which will prevent the remedy, provided in the act from being commensurate to the whole injury arising from the erection of a nuisance of this kind, unless the words themselves plainly and conclusively express the contrary. Indeed, very soon after the act passed (in January, 1816) the Supreme Court, in Mumford v. Terry, 2 Car law Repository, 425 (4 N. C., 309), construed it (the act) as extending to all cases. The Chief Justice, Taylor, emphatically says, upon its terms and design taken together, ‘that in every ease of a person receiving an injury from the erection of a mill, a petition must be filed, in order to ascertain the extent, because upon that depends, whether the common law is exercisable.’ Of the correctness of that position, no judicial or professional doubt has reached us, until that expressed on the circuit in Purcel v. McCallum (ante, 221), which was before this Court at the last term, and struck us with surprise at the time. The policy of the act requires its application to all injuries of whatever character arising from the erection of a mill; for the statute may otherwise be rendered, in a great degree, nugatory.”
*644The headnote of Mumford v. Terry, supra, in Annotated Edition by Chief Justice Clark, is as follows: “Whenever a person lias sustained an injury in bis property by the erection of a mill by another, it is necessary, if he wishes to obtain redress, first to file a petition in the county court'according to the act of 1809 (1 Rev. Stat, ch. 74, see. 9 et reg.).”
The statute then provided that the remedy it prescribed should be the only one in certain circumstances, and the common law remedy was not thereby wholly excluded, but our present act makes no such restriction as was contained in the Mill Act. It allows compensation and provides for an adequate remedy by petition and assessment of the damages under it, and this Court has always held the remedy to be exclusive of all others, except more recently in railroad cases, where a special provision is made by statute for assessing damages, and conferring the easement. Revisal, sec. 394.
At least that has been the construction of the statute. But it does not (except as to railroad companies and telegraph companies (sectionl576), which have the same rights as railroad companies) change the general law. There is no analogy between the two classes of cases, as there is no such statute in the case of cities and towns, or public service corporations, other than railroad companies, and they must, of course, be governed by the law as it stood when McIntyre’s case was decided.
This Court cannot change the statute, though it may construe it, but this does not mean that it can construe it away. It may be further said that the new doctrine is wholly based upon decisions in railroad cases, such as Ridley v. R. R., 118 N. C., 996; Porter v. R. R., 148 N. C., 563, and the other cases cited in the Court’s opinion, and Phillips v. R. R., 130 N. C., 582, is upon the same ground, telegraph companies, as we have shown having the same rights in respect to condemnation as railroad companies.
There was no plea to the jurisdiction, nor • objection in any form taken thereto, in the cases cited by the Court in its opinion, and no discussion of the present question. Harper v. Lenoir, 152 N. C., 723, was not a case of condemnation, but an action to recover damages for the negligent improvement of a street. Rhodes v. Durham, 165 N. C., 679, was an action for negligently or improperly emptying sewage into a stream which polluted the water, and fouled the air, and incidentally damaged adjoining and adjacent lands, as was held. There were two dissents, by the Chief Justice and Justice Brown, the latter writing the opinion. The result there was reached because it was held that the plaintiff, an adjacent owner, could sue at common law and recover his damages for the nuisance, which did him special injury, and to the extent that this was done, but the case is not an authority on the question as to how a landowner must proceed, under the statute, to recover his compensation.
*645In Geer v. Water Co., 127 N. C., 349, tbe plaintiff recovered damages for only tbe three years immediately preceding tbe commencement of tbe action, and wbat is said by tbe justice wbo wrote tbe opinion is a dictum or a personal opinion upon matters not pertinent to tbe case, no point having been raised as to it by tbe parties. Tbe question of tbe remedy we have here is not once referred to in any of tbe cases cited in tbe present opinion of this Court. Webb v. Chemical Co., 170 N. C., 665, was brought against a private corporation, and, of course, has no application to this case. It bad no power to condemn. But it is argued that tbe board of commissioners is an administrative body, and defendants have, therefore, waived their right to insist on a want of jurisdiction by its denial of plaintiff’s right. This argument was applicable to tbe McIntyre case, as tbe board there was as much administrative in its character as is this board, but tbe Court did not think tbe claim, if it is correct, that tbe board in respect to those matters is administrative would change tbe law as stated in that case. Tbe point is not whether tbe board is administrative or judicial, but whether tbe statute gave a particular remedy for compensation which was adequate.
Tbe Court in McIntyre’s case made no distinction as to tbe nature of tbe board’s functions, but held that where a special remedy (before a board) is given, it must be pursued. If tbe plaintiff regularly applied to tbe board for an assessment of her damages, and her application was refused, her remedy, as in all other like cases, was an appeal from tbe action of tbe board, which would certainly have been reversed, and not tbe bringing of a common-law action in violation of tbe principle laid down in McIntyre’s case and approved in a long line of cases since it was decided. Sometimes an enforcement of tbe law, and even tbe statute law, will work hardships, but we have been warned repeatedly against allowing them to influence our decisions. They have been called tbe “teacherous quicksands of tbe law,” and to be avoided, as a basis for declaring tbe law. It is not infrequently tbe case that a party loses bis right by not being diligent in its enforcement, but that is not tbe fault of tbe law.
So far I have assumed, for tbe sake of discussion, that this is a question of jurisdiction, but it is not, and tbe argument based upon that assumption fails, as tbe premise is wrong. It is not a question of juris-' diction, but a general principle of tbe law, not repealed by any statute, with a particular remedy for its enforcement; tbe latter is only tbe remedy, and tbe right must accordingly be enforced by it alone.
I think tbe McIntyre case can easily be reconciled with some and distinguished from others of tbe cases cited by tbe Court. I am constrained to dissent, believing that tbe rule stated in tbe opinion will, in many cases, amount to a repeal of tbe statute by tbe rejection of tbe safe and *646sound principle of the law which was applied in McIntyre v. R. R., supra,, and the numerous cases which have followed it. If that case decided anything, it was that the statutory remedy was not cumulative, or in addition to the one at common law, but in place of it, taking away the one and substituting the other. As Justice Bodman stated, the Legislature had.the right to take away the common-law remedy so that an adequate remedy for compensation was left for the owner by the act, which was done. "The act intended to allow the company to enter and construct its road at once, leaving the question of damages (if the par'ties could not agree on them) to be settled afterwards. The company was not obliged to initiate proceedings. It is not obliged to know that the owner claims damages, until he claims them in the mode provided.”
He then inquires as to what would be the reason or policy of giving the landowner the remedy provided by the statute unless it was intended or supposed that he would thereby lose the one already possessed, for, while more drastic and potent, it was not in accordance with a sound public policy in favor of public improvement, which the act was intended to enforce. It does no wrong to the land-owner, as he has a full and sufficient remedy for the recovery of his damages, and two chances, one to have an assessment by a jury of view, with whose verdict he may be well satisfied, and if not so satisfied, then another by appeal to the court, where he can have a new assessment by a jury in the box. S. v. Jones, 139 N. C., 613.
The policy of the statute is evident, and is fair to both parties. We-have held in Ridley v. R. R., 118 N. C., 996, and subsequent cases that it does not apply to railroad companies by reason of the later statute, and that is as far as we should go, without being in danger of interfering with the free operation of a legislative enactment.
I see nothing in the act unjust to the owner. It provides for the condemnation of the land in the usual and ordinary way, and after the improvement is ordered to be made, it allows the owner 60 days within which to ask for an assessment of the damages by “a jury of three disinterested freeholders,” who are not appointed by the county commissioners, as claimed, but summoned by the sheriff, constable or other officer, as provided by law, and. two days notice of the place and time appointed for making the appraisement must be given to the land-owner, so that he may be present, if he desires, and protect his interests, and then follows a provision for a review, by appeal, of the jury’s report, if the owner is not satisfied with it. The commissioners, therefore, have no interest in the matter. I do not see why so simple a remedy cannot be prosecuted within sixty days. The landowner, therefore, has all the advantages of a civil action and more. There would not be as much delay by appeal, for he could bring his case to an issue in *647the Superior Court just as soon as, if not sooner than, by a civil action, where two terms are required to make up the issue. But, whether the remedy is better or not, the statute so provides for it, and I do not understand it to be contended that it is invalid under the Constitution. Davis v. R. R., 19 N. C., 451, which sustains it, has been repeatedly quoted and approved.
It is said in the opinion of the Court that plaintiff is asked to begin over again and that she should not be required to do so, because her time for filing a petition before the hoard has expired. This reasoning would apply to every case where a plaintiff has failed- to pursue the right course or to bring his suit in time — that is the time fixed by the Legislature, which unquestionably has the power to fix it. And the further inquiry is, To what purpose, or in what way, should she be required to proceed otherwise than by civil action for damages? The simple answer is, because the Legislature, having the power to do so, has so declared in plain and mandatory language. The Durham statute allows 60 days (instead of 20) to file a petition, and affords a simple remedy for setting apart the quantity of land required and for assessing the damages. The time is reasonable, and there is no hardship in requiring the owner to pursue so simple and adequate a remedy.
But it is said that the letter was equivalent of a petition. It shows, on its face, that it was not so intended by its author, hut was merely an offer to settle the damages by an arbitration outside, instead of by formal proceedings in the court. It did not ask. for the appointment of commissioners or under the statute, but suggested only a private settlement by arbitration for any relief that would liken the case to a proceeding, and it is as wide a departure from the method prescribed by the law as it could possibly be. And all this appears not from construing the statute rigidly, but reasonably, and giving the natural and manifest meaning to its language.
The nature and location of the property taken, whether at one place or another, cannot alter the law, which is unchangeably the same in its application to all kinds of property that is subject to condemnation. It is calling the result (which was produced by plaintiff’s inaction) by the wrong name, to say it works a hardship, for, in a legal sense, there can he no such thing if the law justifies what is done. To call it a hardship is merely another way of saying that the statute is wrong in principle, but this can hardly he maintained, as it affords an easy and perfectly adequate remedy.
The cases cited, when properly considered and applied, are not at all in conflict with McIntyre’s case, which should he allowed to stand, as it has stood unchallenged for nearly a half-century. "We are not the judges of its policy, even if, in principle, it may be wrong and bear harshly in some instances.
*648Where a man brings a loss upon himself by his own fault, the law will not hear him complain of it as a hardship, for it favors the vigilant, who preserve their rights, and not those who neglect them, and who by their silence and inactivity apparently consent to relinquish them. Volenti non jit injuria. A doctrine that would excuse or condemn a lack of proper care and attention to one’s important affairs would be fatal to any orderly procedure in our courts, which is so essential and even vital to the protection of the rights of both sides — not one more than the other.